Scrugham, Justice.
Upon a motion to confirm the report of the commissioners, the court cannot consider the objections stated in the affidavit of Mr. Wilson, nor any of his exceptions to such report, except that which states that neither the report nor any of the proceedings which precede it, properly designate the lands proposed to be taken.
All the other objections and exceptions must be considéred on appeal from the report after confirmation, as provided by section 18 of the act under which these proceedings are taken. Section 14 of the act requires that the petition shall contain a description of the real estate which the company seeks to acquire, and the owner now objects that neither the petition nor the map filed in the office of the clerk of Kings county, to which it refers, shows what extent of land was to be taken, nor anything more than a line showing the direction of the proposed railway. If this is true, the objection should have been taken on the presentation of the petition on the motion for the appointment of commissioners. The report of which confirmation is sought, in addition to the description used in the petition, gives the quantity of the land to be taken and a diagram showing its boundaries, and length and width throughout its whole extent; I consider this a sufficient description.
The report must be confirmed, and an order entered, pursuant to the 17 th section of the act.